Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7, 10-14, 17, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Park et al. (herein after “Park”) (US 2012/0314434 A1).
Regarding claims 1, and 11, Park disclosed an automotive headlamp control apparatus for a vehicle and an associated method in which a position determination unit (200) determines the position of a preceding vehicle or oncoming vehicle (paragraphs 0041-0045), and a control unit (400) that controls the illumination pattern of the headlamp (300) based on the determined position of the preceding or oncoming vehicle (paragraph 0041).  Thus, Park suggests controlling the illumination pattern of the headlamp for the purpose of giving a warning to either the driver of the vehicle or to the driver of the preceding vehicle or oncoming vehicle.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Park’s automotive headlamp control apparatus/method as discussed herein above for achieving a warning signal as a result from changing the illumination pattern of the headlamp.
Regarding claims 2, and 12, Park disclosed that that “the control apparatus controls an illumination pattern of the headlamp unit by rotating it and adjusting a light blocking region of said headlamp unit based on the position of a front vehicle located ahead in a driving direction” (see abstract).
Regarding claims 3, and 13, as discussed herein, the control unit (400) controls the illumination pattern of the headlamp (300) based on the determined position of the preceding or oncoming vehicle (paragraph 0041).  
Regarding claims 4, and 14, Park disclosed that the control unit (400) adjusts a light blocking region of the headlamp unit (300) based on the determined position of the front vehicle (paragraph 0041) (Figure 14, see at least paragraphs 0071, 0076, and 0079).
Regarding claims 7, 17, Park disclosed that the position determine unit may distinguish a preceding vehicle from an oncoming vehicle based on optical wavelength difference between headlamps and tail lamps or based on the position of a centerline shown in the captured images (paragraph 0044).
Regarding claims 10, and 20, Park disclosed that the control unit controls an illumination pattern of the headlamp unit by adjusting a light blocking region of the headlamp unit based on the position of the front vehicle (paragraph 0009).
Claims 5, 6, 8, 15, 16, and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Park (US 2012/0314434 A1) and in view of Osman et al. (herein after “Osman”) (US 2012/0300061 A1).
Regarding claims 5, 15, Park is not disclosing or even suggesting the features of “determining, by a second sensor, a gaze direction of the user of the vehicle, relative to a reference direction; and determining, by an activation engine, that the user is potentially unaware of the potential obstacle, according to the gaze direction of the user and the determined position of the potential obstacle.”
Osman disclosed a collision avoidance system, in which at least one eye-gaze detection unit (302) detects if the user/driver is looking at the corresponding target for that gaze detection (paragraphs 0040-0043).  The system generates an alarm if the user is not looking at a target area where a particular object exists (e.g., car in the lane on the right of the vehicle.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the Park’s automotive headlamp control apparatus/method as discussed herein above with the teachings as taught by Osman for the advantage of generating an alert if the vehicle operator/user/driver is unaware of a potential collision with an object on a road on which the vehicle is travelling.
Regarding claims 6, 16, Park is not disclosing or even suggesting the features of “determining, by a second sensor, a gaze direction of the user of the vehicle, relative to a reference direction; and determining, by an activation engine, the user’s awareness of the potential obstacle, according to the gaze direction of the user and the determined position of the potential obstacle.”
Osman disclosed a collision avoidance system, in which at least one eye-gaze detection unit (302) detects if the user/driver is looking at the corresponding target for that gaze detection (paragraphs 0040-0043).  The system will not generate an alarm if the user is looking at a target area where a particular object exists (e.g., car in the lane on the right of the vehicle.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the Park’s automotive headlamp control apparatus/method as discussed herein above with the teachings as taught by Osman for the advantage of not generating an alert if the vehicle operator/user/driver is aware of a potential collision with an object on a road on which the vehicle is travelling.
Regarding claims 8, and 18, Osman disclosed that the reference comprises a direction of the user’s gaze (see paragraphs 0039-0043).
Claims 9 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Park (US 2012/0314434 A1) and in view of Kinoshita (US 2005/0143887 A1).
Park is not disclosing or even suggesting the features of “providing, via the collision avoidance mechanism, an outline of the potential obstacle to the user.”
Kinoshita disclosed a vehicle driving assist system for avoiding collision with an obstacle, in which the external environment recognition unit (5) detects a 3-D obstacle, wherein the outline of the 3-D obstacle is presented to users (see at least paragraphs 0039, 0045, and 0053).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the Park’s automotive headlamp control apparatus/method as discussed herein above with the teachings as taught by Kinoshita for the advantage of recognizing whether the obstacle around the vehicle is a movable object.
Response to Arguments
Applicant's arguments filed 04/28/2022 have been fully considered but they are not persuasive. 
According to the applicant’s arguments, there are a few differences between claim 1 and Park.  For example, the applicant argued that Park describes a change of the light from the headlamp rather than a change in illumination of an object.  The applicant specifically argued that Park fails to teach or suggest “controlling, via the collision avoidance mechanism in response to the potential obstacle, a change in illumination on the potential obstacle.”  The applicant’s arguments are not persuasive.   The examiner has found the automotive headlamp control apparatus and method, in which the control unit (400) controls the illumination pattern of the headlamp (300) according to the position of a front vehicle by rotating the headlamp unit (300) and/or adjusting a light blocking region of headlamp unit (300).  This is quite understandable the change in illumination on the front vehicle is possible because rotating the headlamp unit (300) and adjusting a light blocking region of the headlamp unit (300) would change in illumination on a potential obstacle.  In this case, the potential obstacle is a preceding vehicle or oncoming vehicle.
The applicant argued that Park only describes determining the position of a preceding or oncoming vehicle while claim 1 recites “the road user is the potential obstacle.”  The examiner’s position is that while teaching “determining the position of a preceding or oncoming vehicle”, Park suggests determining the position of a driver of the preceding vehicle or the oncoming vehicle.  Therefore, the driver of each of said vehicles is also considered as a potential obstacle while the driver is in said vehicles.   
The applicant further discussed that “Park does not describe warning of anyone, and thus could not possibly suggest giving a warning to either the driver of the vehicle or to the driver of the preceding vehicle or oncoming vehicle.”  The examiner has found in Park, the illumination pattern of the headlamp is controlled during night time so that the illumination would not obstruct the view of the driver of said vehicles.  Therefore, Park suggests controlling the illumination pattern of the headlamp in order to provide a warning to either the user of the vehicle or the driver of the preceding/oncoming vehicle.
For at least the reasons set forth herein above, either Park alone or in combination with other references of record discloses and suggests the limitations of the claims 1-20.


					Conclusions
		THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985.  The examiner can normally be reached on from 6:00AM to 2:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vivek D Koppikar, can be reached on (571) 272-5109.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C TO/Primary Examiner, Art Unit 3667